MANDATE

THE STATE OF TEXAS

TO THE 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2015, the cause upon appeal to
revise or reverse your judgment between

Andres Bueno, Appellant

V.

Melissa Hernandez, Appellee

No. 04-14-00255-CV and Tr. Ct. No. 13-03-52114-CV

was determined, and therein our said Court of Appeals made its order in these words:


     Having considered Appellee Melissa Hernandez’s motion for en banc
reconsideration and Appellant Andres Bueno’s response, the panel, acting sua
sponte, withdraws our August 29, 2014 opinion and judgment, and we
substitute this opinion and judgment in their stead.

      In accordance with this court’s opinion of this date, the trial court’s order
granting Appellee Melissa Hernandez’s motion for new trial and denying
Appellant Andres Bueno’s Chapter 74 motion to dismiss is REVERSED. We
RENDER judgment dismissing, with prejudice, Appellee Melissa Hernandez’s
claims against Appellant Andres Bueno, and we REMAND the cause to the
trial court for a determination of court costs and attorney’s fees to be awarded
to Appellant Andres Bueno pursuant to section 74.351(b)(1). Costs of this
appeal are taxed against Appellee Melissa Hernandez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on December 7, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00255-CV

                                            Andres Bueno

                                                     v.

                                        Melissa Hernandez

      (NO. 13-03-52114-CV IN 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00   PAID            THOMAS J. HENRY
MOTION FEE                         $10.00   E-PAID          GREGGORY A. TEETER
MOTION FEE                         $15.00   E-PAID          GREGORY TEETER
REPORTER'S RECORD                 $396.00   PAID            NAMAN HOWELL SMITH & LEE
INDIGENT                           $25.00   E-PAID          RICHARD MCNITZKY
STATEWIDE EFILING FEE              $20.00   E-PAID          RICHARD MCNITZKY
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          RICHARD MCNITZKY
FILING                            $100.00   E-PAID          RICHARD MCNITZKY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 7, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853